UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________

MICHELE L. KASPEREK,

                            Plaintiff,             DECISION AND ORDER
                                                   No. 1:16-cv-00671
       -vs-

NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,

                    Defendant.
________________________________

I.     Introduction

       This matter comes before the Court following United States

Magistrate      Judge      Hugh    B.    Scott’s         filing     of   a    Report    and

Recommendation (Docket No. 19) on January 10, 2017.                          See 28 U.S.C.

§ 636(b)(1)(B); Western District of New York Local Rule 72(b), (c).

In his Report and Recommendation (“R&R”), Judge Scott recommended

that       Defendant’s     motion       to    dismiss      (Docket       Nos.    10,    16)1

Plaintiff’s claims for employment discrimination, should be granted

in   part,     and   denied   in    part.          Judge    Scott    recommended       that

Plaintiff’s sex discrimination claim, filed pursuant to Title VII,

be dismissed, but that Plaintiff’s hostile work environment claim,

in   violation       of   Title   VII,       and   her    retaliation        claim,    filed

pursuant to Title VII, be permitted to proceed to discovery.                            See

Docket No. 19.

       1

Defendants filed a motion to dismiss the complaint on October 14, 2016. Docket
No. 10. Thereafter, on November 3, 2016, Plaintiff filed an amended complaint.
Docket No. 14. Defendant subsequently filed a motion to dismiss the amended
complaint on November 21, 2016. Docket No. 16. Judge Scott’s R&R addresses both
motions to dismiss. Docket No. 19.
      Both parties filed objections to the R&R (Docket Nos. 22, 23)

and responses (Docket Nos. 25, 26, 28, 29).         Plaintiff objected to

the R&R to the extent it dismissed Plaintiff’s sex discrimination

claim (Docket No. 22 at 1), and Defendant objected to the portion

of the R&R finding that Plaintiff’s retaliation claim was timely

filed (Docket No. 23 at 3).          Defendant does not object to the

portion of the R&R denying its motion to dismiss Plaintiff’s

hostile work environment claim.       See , e.g., Docket No. 23 at 2-3.

      On   May   20,   2019,   the   matter   was    transferred   to     the

undersigned.     Docket No. 36.   For the reasons discussed below, the

Court adopts     the   portions of    the   R&R   recommending   denial    of

Defendant’s motion to dismiss Plaintiff’s hostile work environment

and retaliation claims.        However, the Court reverses the R&R

finding which grants Defendant’s motion to dismiss Plaintiff’s sex

discrimination claim. Accordingly, Plaintiff’s claim alleging sex

discrimination is permitted to go forward for the reasons stated

herein.

II.   Discussion

      A.   Standard

      When reviewing a magistrate judge’s report and recommendation,

a district court is required to “make a de novo determination of

those portions of the report or specified proposed findings or

recommendations to which objection is made[,]” 28 U.S.C. § 636(b),

and “may accept, reject, or modify, in whole or in part, the


                                     -2-
findings or recommendations made by the magistrate judge[,]” id.

Where no “specific written objection” is made to portions of the

magistrate judge’s report, the district court may adopt those

portions, “as long as the factual and legal bases supporting the

findings and conclusions set forth in those sections are not

clearly erroneous or contrary to law.”         Eisenberg v. New England

Motor Freight, Inc., 564 F. Supp. 2d 224, 226 (S.D.N.Y. 2008)

(citing FED. R. CIV. P. 72(b); Thomas v. Arn, 474 U.S. 140, 149

(1985); other   citation   omitted).     The    district   court   is   not

required to review any portion of a magistrate judge’s report that

is not the subject of an objection.     Eisenberg, 564 F. Supp. 2d at

227 (citing Thomas, 474 U.S. at 149).

     B.    Plaintiff’s Hostile Work Environment Claim

     As noted above, the parties did not object to the portion of

the R&R denying Defendant’s motion to dismiss Plaintiff’s hostile

work environment claim.     The Court has reviewed Judge Scott’s

thorough and well-reasoned R&R as it pertains to Plaintiff’s

hostile work environment claim, and accepts his recommendation that

the Court deny Defendant’s motion in this respect.

     C.    Plaintiff’s Retaliation Claim

     Judge Scott found that Plaintiff’s retaliation claim was

timely filed, based on a decision issued by the First Circuit Court

of Appeals, Franceschi v. United States VA, 514 F.3d 81 (1st Cir.

2008).    Docket No. 19 at 16-21.      In Franceschi, the plaintiff’s

                                 -3-
charge contained claims for harassment and discrimination.                       Id. at

85-86.       The EEOC sent the plaintiff a letter, explaining that it

had   dismissed      the     harassment         charge,    but     accepted    and   was

continuing investigation of the discrimination charge.                         Id.   The

letter also informed the plaintiff that due to the continuing

investigation, he could not “avail himself of the agency’s appeal

procedures      until    final     action     had   been    taken.”      Id.    at   86.

Plaintiff nonetheless filed his case in federal court, and the

district court granted summary judgment in favor of the defendants,

due     in    part      to   the       plaintiff’s       failure    to   exhaust     his

administrative remedies.            Id. at 84.

      The First Circuit affirmed the judgment of the district court,

explaining, “[t]he EEOC was not given the opportunity to take final

action on the administrative charge.                 It had only just started to

investigate [the discrimination claim] when [the plaintiff] jumped

the gun by filing suit.            Administrative remedies were accordingly

not exhausted with respect to either claim - that alleging a

hostile       work   environment,          or     that      alleging     gender-based

discrimination. . . .”           Id.    In other words, as explained by Judge

Scott    in    his   R&R,    “the      EEOC     split     the    allegations    in   the

complainant’s charge, and the dismissal of some allegations did not

require further action by the complainant until the entire charge

ran its course.”        See Docket No. 19 at 20.




                                           -4-
       Defendant, in its objections, contends that the Fifth Circuit

case, Stokes v. Dolgencorp, 367 F. App’x 545 (5th Cir. 2010), is

more persuasive than Franceschi, as it concerns the same regulatory

scheme at issue in this case.       Docket No. 23 at 7.   In Stokes, the

plaintiff received two right to sue letters, including one for her

sex discrimination claim, on or about February 27, 2008, and

another for her unequal pay claim, on or about April 7, 2008.

Stokes, 367 F. App’x at 546-47.            Plaintiff filed her suit in

federal court on June 24, 2008, alleging Title VII disparate

treatment, and the defendant moved to dismiss the plaintiff’s claim

as   untimely.    Id.   at   547.    The   district   court   granted   the

defendant’s motion to dismiss.       Id.    On appeal, Plaintiff argued

that the time for filing her complaint in federal court should run

from April 7, 2008, when she received notice regarding her unequal

pay claim, because “she was led to believe that the EEOC was in the

process of determining whether to file a lawsuit on her behalf

regarding her termination and pay discrimination claims,” and “she

did not need to act to file either of her claims until she received

notice from the EEOC regarding whether it would file an action.”

Id. at 548-49.    The Fifth Circuit rejected this argument.        Id. at

549.

       The Stokes decision was not decided by the Second Circuit

Court of Appeals, and it is not controlling in this instance.

There is an absence of controlling authority within the Second


                                    -5-
Circuit on this issue, and the Court finds the reasoning contained

in Judge Scott’s R&R and Franceschi to be persuasive in this case.

The   Court       therefore      adopts     Judge       Scott’s    conclusion      that

“[a]pplying one clock to a single charge or EEOC file . . . has

practical advantages.”           See Docket No. 19 at 20.           Accordingly, the

Court overrules Defendant’s objection regarding the timeliness of

Plaintiff’s retaliation claim (Docket No. 23), and adopts the R&R

(Docket No. 19), insofar as it recommends denial of Defendant’s

motion to dismiss Plaintiff’s retaliation claim as untimely.

      D.        Plaintiff’s Sex Discrimination Claim

      Judge Scott recommended that the Court grant Defendant’s

motion     to     dismiss    Plaintiff’s        sex     discrimination       claim,   as

Plaintiff failed to plead information rising to the level of a

materially adverse change in employment.                    Docket No. 19 at 15.

Specifically,        Judge      Scott     concluded       that    “[t]he     graffiti,

threatening telephone calls, sexual slurs, and other events are

cognizable       under    the   first     and    third    claims    of   the   amended

complaint for reasons explained elsewhere in this Report and

Recommendation.          These events, however, do not appear to have led

to any diminution in Kasperek’s wages, benefits, hours, major

responsibilities, or other material aspects of her job.”                        Id.

      Plaintiff       contends     that     the       amended    complaint     contains

numerous allegations supporting a materially adverse employment

action, including that she is no longer being asked to serve as an


                                           -6-
Acting Supervisor, was subject to humiliating and embarrassing

events, had her authority and respect undermined, and was placed at

risk in the workplace.       See Docket Nos. 22 at 2, 29 at 4; see also

Docket No. 14 at ¶¶ 18-20, 32-33, 38, 43, 46, 54-61, 65, 67, 72-73,

80, 88, 90-91, 96-97, 108.

      “To make out a prima facie case of discrimination under Title

VII, an employee must demonstrate that: ‘(1) [he or she] is a

member of a protected class; (2) [he or she] was qualified for her

position and satisfactorily performed [his or her] duties; (3) [he

or   she]   suffered   an   adverse   employment   action;   and   (4)   the

circumstances surrounding that action giv[e] rise to an inference

of discrimination.’”        Lewis v. Turning Point Brooklyn, Inc., No.

1:17-cv-7560 (FB)(RLM), 2019 WL 1433068, at *5 (E.D.N.Y. Mar. 29,

2019) (quoting Buckley v. New York, 959 F. Supp. 2d 282, 296

(E.D.N.Y. 2013)) (alterations in original). “An adverse employment

action must be more disruptive than a mere inconvenience or an

alteration of job responsibilities.” Zucco v. Auto Zone, Inc., 800

F. Supp. 2d 473, 477 (W.D.N.Y. 2011).          “The Second Circuit has

defined this requirement broadly, to include refusal to hire,

refusal to promote, demotion, reduction in pay, and reprimand, as

well as lesser actions that may meet the adversity threshold based

on the factual circumstances and context of the action.”           Edwards

v. Metro-North Commuter R.R. Co., No. 3:04cv1430 (JBA), 2006 WL




                                      -7-
2790402, at *5 (D. Conn. Sept. 27, 2006) (internal quotations and

citations omitted).

       Under Rule 12(b)(6), while a complaint need not include

detailed factual allegations, a claim must be plausible on its

face.    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007).                    It

must describe the claim in sufficient detail to give each defendant

notice of what the claim is and the grounds upon which it rests.

Id. at 555.      A claim has “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).                 “[A]lthough a court

must    accept   as   true   all   of   the    allegations      contained    in    a

complaint, that tenet is inapplicable to legal conclusions, and

threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.”                Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009).

       Plaintiff      has    adequately       alleged    a     claim   for    sex

discrimination. The amended complaint contains several allegations

relevant to an adverse employment action.               For example, Plaintiff

alleges that she was no longer asked to serve as an Acting

Supervisor for her department.          Docket No. 14 at ¶ 38.         Plaintiff

also alleges that she felt unsafe at work, due to Defendant’s

direction that male inmates clean up the graffiti on her door, her

receipt of harassing and threatening phone calls, and Defendant’s


                                        -8-
refusal to take steps to remedy Plaintiff’s safety concerns.                Id.

at ¶¶ 18-20, 33, 42, 54-67, 72-73, 90-91, 97.           Finally, as a result

of this conduct, Plaintiff alleges that she felt embarrassed and

humiliated, experienced anxiety, missed work, and lost income. Id.

at ¶¶ 99-112.

      These allegations - particularly those involving Defendant’s

denial of leadership opportunities to Plaintiff, and Defendant’s

failure to provide Plaintiff with a             safe working environment -

plainly constitute disruptions amounting to more than a mere

inconvenience or an alteration in job responsibilities.                    See

Edwards,   2006    WL   2790402,   at   *5     (“the   refusal   to   requalify

plaintiff as a Class A lineman, to the extent that such failure

limited plaintiff’s opportunity to receive overtime assignments,

can   constitute   an   adverse    employment      action   if   it   adversely

impacted his ability to make additional money. Further, failure to

provide plaintiff with protective equipment which every other

worker on plaintiff’s gang had, and which it was company policy to

provide, also could constitute an adverse employment action because

it exposed plaintiff to potentially unreasonably dangerous working

conditions.”).          Further,        when      considering Plaintiff’s

allegations concerning an adverse employment action collectively,

and in conjunction with the allegations substantiating Plaintiff’s

hostile work environment claim, Plaintiff has plausibly alleged an

adverse employment action.         See Ruiz v. City of N.Y., No. 14-CV-


                                     -9-
5231 (VEC), 2015 WL 5146629, at *4 (S.D.N.Y. Sept. 2, 2015) (while

some of the plaintiff’s allegations of adverse actions, standing

alone, did not amount to an adverse employment action, “others

plausibly state a claim, and as a group they collectively state a

claim.”).      Whether   discovery   will    substantiate   Plaintiff’s

allegations of an adverse employment action remains to be seen, but

Plaintiff has pled a plausible claim at the pleading stage of this

action.

III. Conclusion

     For the foregoing reasons, the Court adopts in part, and

reverses in part, Judge Scott’s R&R (Docket No. 19). The Court

adopts the R&R to the extent it recommends denying Defendant’s

motion to dismiss Plaintiff’s hostile work environment claim and

Plaintiff’s retaliation claim.

The Court reverses the R&R to the extent it recommends dismissal of

Plaintiff’s sex discrimination claim.

     Accordingly, Defendant’s motions to dismiss (Docket Nos. 10,

16) are denied, and Plaintiff’s claims based on hostile work

environment, retaliation, and sex discrimination shall all go

forward.

     ALL OF THE ABOVE IS SO ORDERED.

                                         S/Michael A. Telesca

                                  HONORABLE MICHAEL A. TELESCA
                                  United States District Judge

DATED:      May 24, 2019
            Rochester, New York



                                  -10-
-11-
